—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered February 4, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*593Ordered that the judgment is affirmed.
We find that the crack cocaine was properly admitted at trial. The undercover officers who purchased the crack cocaine from the defendant testified that they subsequently placed it in a security envelope, sealed it, signed their initials, and placed the envelope in the evidence locker. The chemist who analyzed the crack cocaine testified that she retrieved the envelope with the seal and the officers’ initials intact. Their testimony provided reasonable assurances of the identity of the evidence and that its condition was unchanged (see, People v Julian, 41 NY2d 340; People v Summers, 176 AD2d 905; People v Mayas, 137 AD2d 836).
Further, contrary to the defendant’s protestations, we find that he was afforded meaningful representation (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Buckley, 75 NY2d 843; People v Tardbania, 72 NY2d 852; People v Hoke, 62 NY2d 1022). Thompson, J. P., Balletta, Pizzuto and Joy, JJ., concur.